Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  Line 8 of claim 17 has a period while line 8 is not the end of claim 17. Per MPEP 608.01(m), a period may only be used at the end of a claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected for the recitation of “…needle entangled, hydro-entangled.”. For clarity it is advised for the claim to read “…needle entangled or hydro-entangled.”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beardsley et al. (US Patent 6,017,831).
Regarding claims 1 and 8-9, Beardsley et al. teach a composite comprising multicomponent synthetic fibers wherein the fibers comprise at least one exposed polymer and particles adhered to the exposed particles wherein the exposed polymer has a lower melting point the other components of the multicomponent fibers and at least 90% of the adhered particles have an apparent diameter that is less than the average apparent diameter of the multicomponent fibers [7:18-23, 12:6-25 and US Patent 5,082,720 which is incorporated in Beardsley et al.].
Regarding claim 2, As the present specification discloses at paragraph 0048, “A result of having a majority of the particles smaller than the fiber diameter is that most of the particles are attached to only one fiber at a time, e.g., more than about 75%, 85%, or 95% of the particles can be attached to only one fiber at a time.”, therefore given Beardsley et al. teach the majority of the particles smaller than the fiber diameter, then it is evident most of the particles are attached to only one fiber at a time.
Regarding claims 3-4, the adhered particles are at least about 20% of the composite weight [7:24-27 and 12:25-46]. 
Regarding claim 5, the exposed polymer has a melting point at least 20 degrees Celsius lower than the other constituents of the multicomponent fibers [US Patent 5,082,720 which is incorporated in Beardsley et al.].
Regarding claim 7, 
Regarding claim 10, the adhered particles have an average apparent particle diameter that is about 75% smaller than the apparent average diameter of the fibers. 
Regarding claim 11, the adhered particles have an average apparent particle diameter that is about 50% smaller than the apparent average diameter of the fibers. 
Regarding claim 12, the adhered particles have an average apparent particle diameter that is about 25% smaller than the apparent average diameter of the fibers. 
Regarding claim 13, the multicomponent fibers are in a nonwoven fabric. 
Regarding claim 14, the nonwoven web is spunbond, wetlaid, carded or airlaid. 
Regarding claim 15, the nonwoven is bonded by needlepunching or needle entangling.
 
Claims 1-3, 5, 7-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (PG Pub. 2003/0064222).
Regarding claims 1 and 8-9, Beardsley et al. teach a composite comprising multicomponent synthetic fibers wherein the fibers comprise at least one exposed polymer and particles adhered to the exposed particles wherein the exposed polymer has a lower melting point the other components of the multicomponent fibers and at least 90% of the adhered particles have an apparent diameter that is less than the average apparent diameter of the multicomponent fibers [0028 and 0037].
Regarding claim 2, As the present specification discloses at paragraph 0048, “A result of having a majority of the particles smaller than the fiber diameter is that most of the particles are attached to only one fiber at a time, e.g., more than about 75%, 85%, or 95% of the particles can be attached to only one fiber at a time.”, therefore given Nakamura et al. teach the majority of 
Regarding claim 3, the adhered particles are at least about 10% of the composite weight [Examples]. 
Regarding claim 5, the exposed polymer has a melting point at least 20 degrees Celsius lower than the other constituents of the multicomponent fibers [Examples].
Regarding claim 7, the multicomponent fibers are sheath core fibers.
Regarding claim 10, the adhered particles have an average apparent particle diameter that is about 75% smaller than the apparent average diameter of the fibers [0028]. 
Regarding claim 11, the adhered particles have an average apparent particle diameter that is about 50% smaller than the apparent average diameter of the fibers [0028]. 
Regarding claim 12, the adhered particles have an average apparent particle diameter that is about 25% smaller than the apparent average diameter of the fibers [0028]. 
Regarding claim 13, the multicomponent fibers are in a nonwoven fabric. 
Regarding claim 14, the nonwoven web is spunbond, wetlaid, carded or airlaid. 
Regarding claim 15, the nonwoven is bonded by needlepunching or needle entangling or hydroentangled. 
Regarding claim 17, Nakamura et al. teaches a method comprising heating multicomponent synthetic fibers wherein the fibers comprise at least one exposed polymer having a lower melting point than the other components of the multicomponent fibers to a temperature wherein the exposed polymer is at least molten, contacting the multicomponent synthetic fibers with particles such that the particles adhere to the exposed molten polymer and cooling or allowing to cool the fibers with the exposed the particles adhered thereto wherein at . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beardsley et al. (US Patent 6,017,831).

Regarding claim 16, Beardsley et al. teach an open porous product and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed above about 90% web porosity in order to provide a highly porous product and arrive at the claimed invention. 
Claims 4, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (PG Pub. 2003/0064222).
Regarding claim 4, Nakamura et al. teach the adhered particles are at least about 10% of the composite weight [Examples], but are silent regarding the percent being greater than about 20%. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to include any amount of adhered particles, including the presently claimed at least about 20% in order to affect fiber and fabric properties and arrive at the claimed invention. 
Regarding claim 16, Nakamura et al. are silent regarding the porosity of the nonwoven fabric. However, Nakamura et al. teach use of the nonwoven as a filter and it would have been more than obvious to one of ordinary skill in the art to use the claimed porosity in order to affect the fabric properties and arrive at the claimed invention.
Regarding claim 18, Nakamura et al. are silent regarding the composite being an article of clothing. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the composite in any end use including clothing. 
Claims 4, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (PG Pub. 2003/0064222) in view of Muir (https://www.advancedsciencenews.com/mofilters-metal-organic-framework-filters-particulate-matter-removal/?nowprocket=1, Jan. 31, 2017, page visited on 01/17/2022.).
Regarding claim 6, Nakamura et al. are silent regarding the claimed metal organic framework. However, Muir teaches using metal organic framework in filters for particulate removal. Nakamura teaches any type of particle can be used. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the metal organic frameworks as taught by Muir in Nakamura et al. in order for particulate removal and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.

 Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789